Dec 02 2015, 7:34 am




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Thomas C. Allen                                          Gregory F. Zoeller
      Fort Wayne, Indiana                                      Attorney General of Indiana
                                                               J.T. Whitehead
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Thomas M. Kunberger,                                     December 2, 2015
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               02A03-1505-CR-304
              v.                                               Appeal from the Allen Superior
                                                               Court
      State of Indiana,                                        The Honorable Wendy W. Davis,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               02D06-1412-F6-495



      Robb, Judge.



                               Case Summary and Issues
[1]   Thomas Kunberger pleaded guilty to criminal confinement, a Level 6 felony;

      strangulation, a Level 6 felony; and domestic battery, a Class A misdemeanor.

      The trial court accepted Kunberger’s plea and sentenced him to two years and

      183 days in the Indiana Department of Correction, with twenty-three days of

      Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015                 Page 1 of 17
      credit for time served and two years suspended to probation. Kunberger now

      appeals, raising two issues for our review: (1) whether his convictions for

      criminal confinement, strangulation, and domestic battery violate double

      jeopardy; and (2) whether his sentence is inappropriate in light of the nature of

      the offenses and his character. Concluding Kunberger’s convictions do not

      violate double jeopardy and his sentence is not inappropriate, we affirm

      Kunberger’s convictions and sentence.



                            Facts and Procedural History
[2]   On December 2, 2014, Officers Will Winston and Jonathan Horne of the Fort

      Wayne Police Department were dispatched to Kunberger’s apartment to

      investigate a report of domestic violence. When the officers arrived, Kunberger

      was not present. S.C., Kunberger’s ex-fiancée, stated Kunberger had “placed

      both of his hands around her neck and choked her” and “then lifted her up by

      her throat and put her on a table holding her there.” Appendix of Appellant at

      13 (Affidavit for Probable Cause). Afterward, Kunberger followed S.C. around

      the apartment, “refusing to let her leave.” Id. Their children, ages two years

      and eight months, were “sleeping in very close proximity.” Id.


[3]   The State charged Kunberger with criminal confinement, strangulation, and

      domestic battery, but the police were unable to find Kunberger until several

      days after the incident. When Kunberger was finally located, he was arrested

      and ordered to have no contact with the victim. He posted bond on December

      16, 2014.

      Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 2 of 17
[4]   On March 17, 2015, the State filed a motion to revoke Kunberger’s bond after

      he violated the no-contact order by attempting to make contact with S.C. at her

      grandfather’s house. S.C.’s grandfather told police Kunberger had been outside

      yelling, threatening to “start a war.” Id. at 42. When S.C.’s grandfather told

      Kunberger to leave, Kunberger threatened to “bust him in the nose.” Id. Then,

      Kunberger said he would kill S.C., her grandfather, and everyone else if the

      police were called.


[5]   The trial court granted the State’s motion to revoke Kunberger’s bond at a

      hearing on March 23, 2015. When the trial court granted the motion,

      Kunberger turned to S.C. and mouthed, “I’m going to f***ing get you.” Id. at

      44. Thereafter, on March 27, 2015, the State filed an information alleging

      Kunberger’s courtroom threat, in violation of the no-contact order, amounted

      to contempt of court. On March 30, 2015, Kunberger pleaded guilty to

      confinement, strangulation, and domestic battery. He pleaded open, without

      the benefit of a plea agreement, and provided the following factual basis after

      the trial court read the charging information:


              [Court:] Do you understand the charges to which you are
              pleading?
              [Kunberger:] Yes Your Honor. . . .
              [Court:] Do you understand by pleading guilty you are admitting
              that you committed the crimes that you’re charged with?
              [Kunberger:] Yes.
              [Court:] Do you understand that by pleading guilty, you will be
              found guilty and sentenced without a trial?
              [Kunberger:] Yes.
              ***

      Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 3 of 17
        [Court:] Mr. Kunberger, how do you plead to Count I, Criminal
        Confinement, a Level 6 Felony?
        [Kunberger:] Guilty.
        [Court:] And how do you plead to Count II, Strangulation, a
        Level 6 Felony?
        [Kunberger:] Guilty.
        [Court:] How do you plead to Count III, Domestic Battery, a
        Class A Misdemeanor?
        [Kunberger:] Guilty.
        [Court:] And what did you do that makes you guilty?
        [Defense counsel:] If I could assist?
        [Court:] Yes.
        [Defense counsel:] Mr. Kunberger on December 2nd, 2014 were
        you in Allen County, Indiana?
        [Kunberger:] Yes.
        [Defense counsel:] And on that date, that location did you
        knowingly and intentionally confine another person, that being
        [S.C.], without her consent?
        [Kunberger:] Yes.
        [Defense counsel:] The same date, the same location did you
        knowingly and intentionally in a rude, angry manner apply
        pressure to her neck which impeded her breathing?
        [Kunberger:] Yes.
        [Defense counsel:] Same date, same location did you also touch
        [S.C.] in a rude, insolent or angry manner and you guys have a
        child together?
        [Kunberger:] Yes.
        [Defense counsel:] And that resulted in bodily injury to her?
        [Kunberger:] Yes.


Transcript of Guilty Plea Hearing at 7-8, 11-12. The trial court accepted

Kunberger’s plea, ordered a presentence investigation report, and scheduled a




Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 4 of 17
      sentencing hearing. Prior to the sentencing hearing, the trial court held a

      contempt hearing and found Kunberger in contempt.1


[6]   At the sentencing hearing, the State introduced twenty-seven photographs

      documenting S.C.’s injuries. The photographs are, in defense counsel’s own

      words, “pretty graphic.” Transcript of Sentencing at 4. Defense counsel stated

      Kunberger’s romantic relationship with the victim had ended, that “she was

      seeing another guy,” and Kunberger “didn’t handle it well, obviously.” Id. at 5.

      Kunberger’s mother testified her son was so “distraught” after the incident, she

      had to take him to the hospital, where he was admitted to the psychiatric ward

      for several days and diagnosed with bipolar disorder. Id. Kunberger admitted

      he “messed up” and described the incident as “the biggest mistake of [his] life.”

      Id. at 10.


[7]   Defense counsel requested a fully suspended sentence, but the trial court

      imposed an aggregate sentence of two years and 183 days in the Department of

      Correction, with twenty-three days of credit for time served and only two years

      suspended to probation. The trial court explained,


               I do take as mitigating circumstances his remorse this morning
               and the fact that he’s taken responsibility. However, that
               remorse . . . is clouded by the fact that you’re sitting in custody
               after I’ve already revoked your bond for threatening to kill . . .
               the victim . . . . [T]here was a no-contact order in place[,] . . . put



      1
       The trial court sentenced Kunberger to 180 days for contempt, to be served consecutive to the sentence
      imposed for confining, strangling, and battering the victim in this case. Kunberger does not challenge the
      contempt finding. Brief of Appellant at 3.

      Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015                       Page 5 of 17
              into place to protect the victim in this case[,] and you decide to
              thumb your nose up at the Court, go over there and threaten to
              kill. I take that seriously. Additionally, when we were here for a
              hearing after I revoked your bond because I was afraid there was
              some threat to the victim in this case, you decided to walk out
              and pop off and I’m not going to repeat what you said because
              it’s so highly offensive. . . . [A]ppreciating the fact that . . . there
              probably is some mental illness going on, my first and foremost
              priority in this courtroom this morning is to protect my
              community or protect those that maybe can’t protect themselves.
              I take these cases very seriously and I get that you’re sitting over
              there crying and all remorseful, but when I look through these
              photographs I—I cannot believe—I mean, I’m thankful . . . that
              she doesn’t have some sort of long term . . . effects from this
              battery and strangulation.
              ***
              I don’t think I can trust you to get out of the DOC and not make
              a beeline for the victim’s house based on what I’ve seen. So I’m
              going to place you on probation . . . .


      Id. at 11-12, 15. The trial court also noted Kunberger has an active warrant in

      Florida for a probation violation and two prior misdemeanor convictions for

      unlawful possession of alcohol and possession of marijuana. This appeal

      followed.



                                 Discussion and Decision
                                        I. Double Jeopardy
                                       A. Standard of Review
[8]   Kunberger contends his convictions for confinement, strangulation, and

      domestic battery violate the Double Jeopardy Clause of the Indiana

      Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015     Page 6 of 17
      Constitution, which provides, “No person shall be put in jeopardy twice for the

      same offense.” Ind. Const. art. 1, § 14. Specifically, Kunberger argues his

      convictions violate the actual evidence test announced in Richardson v. State, 717
N.E.2d 32 (Ind. 1999):


               [T]wo or more offenses are the “same offense” in violation of
               Article 1, Section 14 of the Indiana Constitution, if, with respect
               to either the statutory elements of the challenged crimes or the
               actual evidence used to convict, the essential elements of one
               challenged offense also establish the essential elements of another
               challenged offense.


      Id. at 49 (emphasis in original).


[9]   We review whether multiple convictions violate double jeopardy de novo. Jones

      v. State, 976 N.E.2d 1271, 1275 (Ind. Ct. App. 2012), trans. denied. To find a

      double jeopardy violation under the actual evidence test, we must conclude

      there is “a reasonable possibility that the evidentiary facts used by the fact-

      finder to establish the essential elements of one offense may also have been used

      to establish the essential elements of a second challenged offense.” Garrett v.

      State, 992 N.E.2d 710, 719 (Ind. 2013) (quoting Richardson, 717 N.E.2d at 53).

      Our supreme court has stated a “reasonable possibility” requires “substantially

      more than a logical possibility.” Lee v. State, 892 N.E.2d 1231, 1236 (Ind.

      2008).




      Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 7 of 17
              B. Confinement, Strangulation, and Domestic Battery
[10]   Kunberger pleaded guilty to confinement, strangulation, and domestic battery

       without the benefit of a plea agreement. The trial court accepted Kunberger’s

       plea and entered judgment of conviction on all counts. Although Kunberger

       “acknowledged the statutory definitions” of the offenses at the guilty plea

       hearing, Kunberger maintains he did not “fully describe the situation,” meaning

       the court had “little ability” to determine whether the same act was the basis for

       all three offenses. Br. of Appellant at 9. Because Kunberger’s act of choking

       S.C. could have been the basis for each of his convictions, Kunberger believes

       this court must vacate his convictions for strangulation and domestic battery.


[11]   Generally, when a defendant pleads guilty, he waives the right to challenge his

       convictions on double jeopardy grounds. Mapp v. State, 770 N.E.2d 332, 334

       (Ind. 2002). A defendant who enters a plea agreement to achieve an

       advantageous position must keep the bargain, our supreme court has explained.

       Games v. State, 743 N.E.2d 1132, 1135 (Ind. 2001). When a defendant pleads

       guilty without the benefit of a plea agreement, however, this court has held

       there is no waiver. Wharton v. State, No. 49A02-1502-CR-85, slip op. at 3 (Ind.

       Ct. App. Aug. 26, 2015); Graham v. State, 903 N.E.2d 538, 540-41 (Ind. Ct.

       App. 2009); McElroy v. State, 864 N.E.2d 392, 396 (Ind. Ct. App. 2007), trans.

       denied.


[12]   In Wharton, Graham, and McElroy, we could review the double jeopardy claims

       based on the nature of the charges themselves. In Wharton, No. 49A02-1502-


       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 8 of 17
       CR-85, slip op., the defendant was charged with (1) operating a vehicle while

       intoxicated, a Class A misdemeanor; (2) operating a vehicle with an alcohol

       concentration equivalent (“ACE”) of 0.08 to 0.15 grams, a Class A

       misdemeanor; (3) operating a vehicle while intoxicated with a prior conviction,

       a Level 6 felony; and (4) operating a vehicle with an ACE of 0.08 to 0.15 grams

       with a prior conviction, a Level 6 felony. The defendant pleaded guilty without

       the benefit of a plea agreement, and the trial court entered convictions on the

       felony counts. We held the defendant could raise a double jeopardy claim and

       that his convictions violated the actual evidence test because both offenses

       plainly “arose from the same actions”—namely, consuming alcohol in excess

       and then operating a vehicle. Id. at 4; cf. Ind. Code § 9-13-2-131 (providing

       prima facie evidence of intoxication includes evidence the person had an ACE

       of at least 0.08 grams).


[13]   In Graham, 903 N.E.2d 538, the defendant faced seven counts, including one

       count of unlawful possession of a firearm by a serious violent felon, a Class B

       felony. The defendant pleaded guilty without the benefit of a plea agreement,

       and the trial court entered convictions for unlawful possession of a firearm by a

       serious violent felon, battery, resisting law enforcement, and failure to return to

       lawful detention. The trial court also found the defendant to be an habitual

       offender, based in part on a prior robbery conviction that was also used to

       support his conviction for unlawful possession of a firearm by a serious violent

       felon. See Ind. Code § 35-47-4-5 (2006) (defining unlawful possession of a

       firearm by a serious violent felon). The trial court attached the habitual


       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 9 of 17
       offender enhancement to the defendant’s sentence for unlawful possession of a

       firearm by a serious violent felon. See Ind. Code § 35-50-2-8 (2005) (habitual

       offender enhancement). We held the defendant had not waived his “double

       enhancement” claim by pleading guilty and the trial court erred by using the

       same underlying felony to support (1) the conviction for unlawful possession of

       a firearm by a serious violent felon; and (2) the habitual offender finding used to

       enhance the sentence on that count.


[14]   Finally, in McElroy, 864 N.E.2d 392, the defendant was charged with operating

       a vehicle with an ACE of at least 0.10 grams causing death, a Class C felony;

       failure to stop after an accident resulting in death, a Class C felony; and

       operating a vehicle while intoxicated as a Class A misdemeanor. The

       defendant pleaded guilty without the benefit of a plea agreement, and the trial

       court entered convictions for operating a vehicle with an ACE of at least 0.10

       grams causing death and failure to stop after an accident resulting in death.

       The defendant argued his convictions violated the prohibition against double

       jeopardy because both were enhanced to Class C felonies by the fact of the

       victim’s death. We held the defendant could raise a double jeopardy claim but

       concluded he had not been subjected to double jeopardy because “he has been

       punished for one act—causing [the victim]’s death—and a second, sequential

       act—failing to stop after the accident.” Id. at 398. The charges, we explained,

       reflected “a policy decision by our legislature that failing to stop after an

       accident resulting in death is itself a very serious crime completely separate

       from whether the defendant caused the victim’s death.” Id.


       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 10 of 17
[15]   Here, as the State observes, it is practically impossible to review the double

       jeopardy claim Kunberger raises. The factual basis for the guilty plea consisted

       of Kunberger merely admitting the elements of each offense. Kunberger’s

       admissions provided a sufficient factual basis for the guilty plea, 2 but we are left

       with no basis on which to conclude there was a double jeopardy violation under

       the actual evidence test. Even if we resorted to the facts recounted in the

       probable cause affidavit, we could not say with any certainty whether the same

       act was the basis for all three offenses. Unlike Wharton, Graham, and McElroy,

       however, the offenses could have been established by “separate and distinct

       facts.” Richardson, 717 N.E.2d at 53. Given the time span and the conduct

       implicated, it is not unreasonable to believe they were.


[16]   To find a double jeopardy violation, we must conclude there is a “reasonable

       possibility” the facts used to establish the essential elements of one offense may

       also have been used to establish the essential elements of a second offense.

       Garrett, 992 N.E.2d at 719. Since a “reasonable possibility” requires

       “substantially more than a logical possibility,” Lee, 892 N.E.2d at 1236, we

       cannot conclude Kunberger’s convictions violate double jeopardy.




       2
         A factual basis for a guilty plea is sufficiently established “where a defendant admits the truth of the
       allegations contained in an information read in open court or where a defendant indicates that he
       understands the nature of the crime charged and that his guilty plea constitutes an admission of the charge.”
       Jackson v. State, 676 N.E.2d 745, 750-51 (Ind. Ct. App. 1997) (quotation omitted), trans. denied.

       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015                       Page 11 of 17
                                   II. Inappropriate Sentence
[17]   Kunberger further contends his sentence is inappropriate in light of the nature

       of the offenses and his character. Indiana Appellate Rule 7(B) provides, “The

       Court may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” The

       defendant bears the burden of persuading this court that his or her sentence is

       inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether

       we regard a sentence as inappropriate turns on “the culpability of the defendant,

       the severity of the crime, the damage done to others, and myriad other factors

       that come to light in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224

       (Ind. 2008). Finally, we note the principal role of appellate review is to “leaven

       the outliers,” not achieve the perceived “correct” result in each case. Id. at

       1225. We therefore “focus on the forest—the aggregate sentence—rather than

       the trees—consecutive or concurrent, number of counts, or length of the

       sentence on any individual count.” Id.


[18]   As to the nature of the offense, the advisory sentence is the starting point the

       legislature has selected as an appropriate sentence for the crime committed.

       Childress, 848 N.E.2d at 1081. Kunberger pleaded guilty to confinement and

       strangulation, both Level 6 felonies (Counts I and II), and domestic battery, a

       Class A misdemeanor (Count III). A Level 6 felony carries a possible sentence

       of six months to two and one-half years, with an advisory sentence of one year.

       Ind. Code § 35-50-2-7(b). A person who commits a Class A misdemeanor shall

       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 12 of 17
       be sentenced to not more than one year. Ind. Code § 35-50-3-2. There is no

       advisory sentence for a Class A misdemeanor. See id.


[19]   Here, the trial court sentenced Kunberger to two years and 183 days in the

       Department of Correction, with twenty-three days of credit for time served and

       two years suspended to probation on Count I, to be served concurrently with

       the same sentence on Count II and one year in the Department of Correction

       on Count III. In other words, Kunberger received an aggregate sentence of two

       and one-half years, but the trial court suspended all but six months to

       probation.


[20]   Kunberger asks this court to fully suspend his sentence, arguing the offenses

       and his character did not warrant any executed time. Kunberger believes his

       offenses were “not extraordinary” because S.C. did not suffer “injuries

       warranting a more severe charge.” Br. of Appellant at 12. Had the victim

       received more serious injuries, Kunberger argues, he would have been charged

       with aggravated battery as a Level 3 felony. See Ind. Code § 35-42-2-1.5

       (defining aggravated battery as knowingly inflicting injury on a person that

       creates risk of death or causes serious permanent disfigurement). We disagree

       and seriously question Kunberger’s logic on this point. If, in evaluating the

       nature of an offense, we determined an offense was “not extraordinary”

       because the defendant was not charged with a more serious offense, the “nature

       of the offense” analysis would lose all meaning. Short of murder, a defendant

       could always have been charged with a more serious offense, had the facts of

       the case supported such a charge. Our consideration of the nature of the

       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 13 of 17
       offense recognizes the range of conduct that can support a given charge and the

       fact that the particulars of a given case may render one defendant more culpable

       than another charged with the same offense. See, e.g., Hamilton v. State, 955
N.E.2d 723, 727 (Ind. 2011) (stating in the context of child molesting, the

       victim’s age “suggests a sliding scale in sentencing” because “[t]he younger the

       victim, the more culpable the defendant’s conduct”).


[21]   At the sentencing hearing, defense counsel stated Kunberger’s romantic

       relationship with S.C. had ended and Kunberger “didn’t handle it well,

       obviously.” Tr. of Sentencing at 5. According to the probable cause affidavit,

       Kunberger choked S.C. during an argument, after announcing if he could not

       “have” her, nobody would. App. of Appellant at 14. She “lost all ability” to

       breathe and may have also lost consciousness. Id. at 13 (stating S.C. told police

       “it was like curtains coming down over my eyes”). Kunberger blamed S.C. for

       what he had done, asking, “Why’d you make me do this[?]” Id. at 14. Then,

       Kunbuger followed S.C. around the apartment, “refusing to let her leave.” Id.

       at 13. Kunberger “was so adamant about keeping her in the apartment[,] he

       even refused to allow her to go the bathroom alone . . . .” Id. at 14. When the

       police arrived, S.C. had scratches on her face and neck. She experienced

       dizziness, blurry vision, headache, and a sore throat for several days and

       “petechiae to literally her entire facial area above the area of restriction.” Id. at




       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 14 of 17
       13-14.3 The photographs of her injuries admitted at the sentencing hearing also

       show hemorrhaging in both eyes. See, e.g., State’s Exhibit 19. With these facts

       in mind we cannot say Kunberger’s sentence is inappropriate in light of the

       nature of his offenses.


[22]   As to Kunberger’s character, we agree with the trial court that his remorse,

       acceptance of responsibility, and alleged mental health issues are clearly

       overshadowed by his flagrant violations of the no-contact order issued to

       protect the victim from further violence. Kunberger mouthed, “I’m going to

       f***ing get you,” in open court, at a hearing to address an earlier instance of

       harassment in violation of the no-contact order. App. of Appellant at 44. In

       doing so, Kunberger demonstrated an intolerable lack of respect for the court,

       the law, and the mother of his children. Given the nature of S.C.’s injuries and

       Kunberger’s behavior prior to sentencing, Kunberger has failed to persuade this

       court that his sentence is inappropriate. Both the nature of the offense and

       Kunberger’s character support the aggregate sentence of two and one-half years,

       with all but six months suspended to probation.4




       3
        A petechia is “a minute reddish or purplish spot containing blood that appears in skin or mucous membrane
       as a result of localized hemorrhage.” Merriam-Webster Online Dictionary, http://www.merriam-
       webster.com/dictionary/petechia (last visited Nov. 17, 2015).
       4
         To the extent Kunberger argues the trial court abused its discretion by failing to properly weigh aggravating
       and mitigating factors, our supreme court’s decision in Anglemyer makes clear “the trial court no longer has
       any obligation to weigh aggravating and mitigating factors against each other when imposing a sentence and
       thus a trial court can not now be said to have abused its discretion in failing to properly weigh such factors.”
       Kimbrough v. State, 979 N.E.2d 625, 628 (Ind. 2012) (quoting Anglemyer v. State, 868 N.E.2d 482, 491 (Ind.
       2007), clarified on reh’g, 875 N.E.2d 218) (internal quotation marks omitted).

       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015                         Page 15 of 17
                                               Conclusion
[23]   Kunberger’s convictions for criminal confinement, strangulation, and domestic

       battery do not violate double jeopardy, and his sentence is not inappropriate in

       light of the nature of the offenses and his character. We therefore affirm

       Kunberger’s convictions and sentence.


[24]   Affirmed.


       Vaidik, C.J., concurs.


       Pyle, J., concurs in part, dissents in part.




       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015   Page 16 of 17
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Thomas M. Kunberger,                                     Court of Appeals Case No.
                                                                02A03-1505-CR-304
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Pyle, Judge, dissenting.


[25]   I agree with my colleagues’ opinion concerning whether double jeopardy

       principles were violated in this case. However, I respectfully dissent from the

       finding that the trial court’s sentence was appropriate. Our Supreme Court has

       determined that when we exercise our authority to review and revise criminal

       sentences, we may impose a more severe sentence than that ordered by the trial

       court. McCullough v. State, 900 N.E.2d 745 (Ind. 2009). In this case, the trial

       court effectively sentenced Kunberger to two-and-one-half years, with only six

       months executed. I believe that Kunberger’s behavior toward the victim,

       combined with his outrageous lack of respect for the court’s authority and his

       failure to abide by its no-contact order, warrant a fully executed sentence to the

       Department of Correction. In all other respects, I concur with my colleagues.
       Court of Appeals of Indiana | Opinion 02A03-1505-CR-304 | December 2, 2015           Page 17 of 17